EXHIBIT 10.14 Loan Contract for Working Capital Borrower: Hubei Minkang Pharmaceutical Co., Ltd Business License No.: 420500400000469 Legal Representative /Responsible Person: Koh Sock Hua Address: No. 50, Xiba Road, Yichang City Telephone: Postal Code: 443000 Lender: Hubei Bank Co., Ltd Yichang Branch Legal Representative /Responsible Person: Huang Xing Address: No.109, Zhenzhu Road, Yichang Telephone: 0717 6268583Postal Code: 443000 Based on friendly negotiation, both the borrower and lender have agreed to enter into the contract with below terms and conditions for the affairs about the lender’s lending working capital loan to the borrower. (The provisions with are optional terms. Please check “v” in the box for the applicable terms and check “X” for the terms that are not applicable). V This contract is the individual contract signed under the “credit granting agreement” with the No. of 2013 contract 0107-0001 signed betweenHubei Minkang Pharmaceutical Co., Ltd andHubei Bank Co., Ltd Yichang Branch. X Both parties have understood that the purpose of this loan is to borrow new loan to repay the old loan. The name of the original loan contract issigned onwith the contract No. of. The borrower has irrevocable agreed and conformed: the lender shall have the right to collect back the loan under this contract at any time at its own discretion. The loan shall accept the scheduled or non-scheduled examination of the lenders at the discretion of lender to confirm whether it will continue borrowing any loans to the borrower. Notwithstanding any other regulations in this contract or any other documents, the lender shall have the right to require the borrower to repay all loans according to the regulations in the loan contract for working capital immediately. Meanwhile, the lender shall have the right to terminate or suspend the loan wholly or partially or cancel any further using of the loan without any necessity to notify the borrower. 1 Article I: Currency and Amount of the Loan RMB (In Capital): RMB FIVE MILLION YUAN IN TOTAL. Article II: Term of the Loan The term of the loan:
